Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Reasons for Allowance

Claims 1 – 20   are Allowed over prior art.

The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,
Regarding Claim 1,
Huang et al. teaches  A computer system  comprising:  2a processor; and  3a memory having stored thereon program code  that, when executed by 4the processor, causes the processor to:  5process a first array in a spreading component to produce a second 6array, the processor to:  5process a first array in a spreading component to produce a second 6array, wherein a first dimension of the first array corresponds to at least one 7sequence of approximately orthogonal numeric vectors representing tokens, and  8wherein the spreading component combines values along the first dimension;  9process the second array in a transformer neural network to determine 10correlations between the at least one sequence, said processing the second array 11producing a third array; and  12process the third array in a de-spreading component to produce a 13fourth array. 


1 Regarding Claim 11,
A method processing data in a neural network comprising:  2processing a first array in a spreading component to produce a second 3array, wherein a first dimension of the first array corresponds to at least one 4sequence of approximately orthogonal numeric vectors representing tokens, and  5wherein the spreading component combines values along the first dimension;  6processing the second array in a transformer neural network to 7determine correlations between the at least one sequence, said processing the second 8array producing a third array; and  9processing the third array in a de-spreading component to produce a 10fourth array. 


1 Regarding Claim 19,
 A computer readable storage medium having stored thereon 2program code executable by a computer system, the program code causing the 3computer system to:  4encode a plurality of sequences of words, wherein each word is 5represented by a numeric vector, the encoding producing a plurality of first arrays, each first array of the plurality of first arrays having a first dimension corresponding 20 to a sequence length equal to a number of words in each sequence and a second  dimension corresponding to a length of the numeric vector;  9process one or more batches of the first array in a spreading neural 10network to produce a second array, wherein the spreading neural network combines 11values along the first dimension;  12process the second array in a transformer neural network comprising 13an attention layer to determine correlations between the sequences of words, said 14processing the second array producing a third array; and  15process one or more batches of the third array in a de-spreading neural 16network to produce a fourth array. 

Regarding Claim 1: The following prior art  Huang et al. ( USPUB 20200410337)  teaches  A computer system ( FIG. 24- Host System 2400 )  comprising:  2a processor ( FIG. 24- Processor 2402 and Paragraph [0159]) ; and  3a memory having stored thereon program code  ( FIG. 24 – Processor Memory 2404 and Paragraphs [0159-0160]) that, when executed by 4the processor ( Paragraphs [0160] and [0164]) , 
Haung et al. does not explicitly teach causes the processor to:  5process a first array in a spreading component to produce a second 6array, 
However, within analogous art , Siti-Farhana Lokman ( NPL Doc.: “Optimised Structure of Convolutional Neural Networks for Controller Area Network Classification,"11 April 2019,2018 14th International Conference on Natural Computation, Fuzzy Systems and Knowledge Discovery (ICNC-FSKD),Pages 475-478.)teaches the processor to:  5process a first array in a spreading component to produce a second 6array ( Page 478, Col. 1- Figure 3 where the Neural network are the spreading components and the arrays as shown within Figure 3 AND  Page 477- Col. 2- B. Anomaly Detector based on Word Embedding and CNN Algorithm , Page 478- Col. 1-lines 1- 7)  ,within claim 1, but does not teach the limitations, nor render obvious the following limitations : " wherein a first dimension of the first array corresponds to at least one 7sequence of approximately orthogonal numeric vectors representing tokens, and  8wherein the spreading component combines values along the first dimension;  9process the second array in a transformer neural network to determine 10correlations between the at least one sequence, said processing the second array 11producing a third array; and  12process the third array in a de-spreading component to produce a 13fourth array. ”

Regarding Claim 11: The following prior art Huang et al. ( USPUB 20200410337)  teaches A method processing data in a neural network comprising( Neural network taught within Paragraphs [0164-0165]) , 
Haung et al. does not explicitly teach processing a first array in a spreading component to produce a second 3array, 
However, within analogous art , Siti-Farhana Lokman ( NPL Doc.: “Optimised Structure of Convolutional Neural Networks for Controller Area Network Classification,"11 April 2019,2018 14th International Conference on Natural Computation, Fuzzy Systems and Knowledge Discovery (ICNC-FSKD),Pages 475-478.) teaches processing a first array in a spreading component to produce a second 3array ( Page 478, Col. 1- Figure 3 where the Neural network are the spreading components and the arrays as shown within Figure 3 AND  Page 477- Col. 2- B. Anomaly Detector based on Word Embedding and CNN Algorithm , Page 478- Col. 1-lines 1- 7)  ,within claim 11, but does not teach the limitations, nor render obvious the following limitations : " wherein a first dimension of the first array corresponds to at least one 4sequence of approximately orthogonal numeric vectors representing tokens, and  5wherein the spreading component combines values along the first dimension;  6processing the second array in a transformer neural network to 7determine correlations between the at least one sequence, said processing the second 8array producing a third array; and  9processing the third array in a de-spreading component to produce a 10fourth array.”

Regarding Claim 19: The following prior art  Huang et al. ( USPUB 20200410337)  teaches A computer readable storage medium having stored thereon 2program code executable by a computer system ( computer readable storage taught within Paragraphs [0198-0199]) , the program code causing the 3computer system ( program code taught within Paragraphs [0177] and [0179]) to:  4encode a plurality of sequences of words ( Paragraphs [0152-0153]) , 
Haung et al. does not explicitly teach wherein each word is 5represented by a numeric vector, the encoding producing a plurality of first arrays, 
However, within analogous art , Siti-Farhana Lokman ( NPL Doc.: “Optimised Structure of Convolutional Neural Networks for Controller Area Network Classification,"11 April 2019,2018 14th International Conference on Natural Computation, Fuzzy Systems and Knowledge Discovery (ICNC-FSKD),Pages 475-478.)  teaches wherein each word is 5represented by a numeric vector ( Page 477- Col. 2- lines 7-20) , the encoding producing a plurality of first arrays ( Page 477-Col. 2- lines 15-20, Page 479-Col. 1 – 8) , within claim 1, but does not teach the limitations, nor render obvious the following limitations : “each first array of the plurality of first arrays having a first dimension corresponding 20 to a sequence length equal to a number of words in each sequence and a second  dimension corresponding to a length of the numeric vector;  9process one or more batches of the first array in a spreading neural 10network to produce a second array, wherein the spreading neural network combines 11values along the first dimension;  12process the second array in a transformer neural network comprising 13an attention layer to determine correlations between the sequences of words, said 14processing the second array producing a third array; and  15process one or more batches of the third array in a de-spreading neural 16network to produce a fourth array.”

3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637